
	
		II
		111th CONGRESS
		2d Session
		S. 3512
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 18, 2010
			Mrs. Hutchison (for herself,
			 Mr. LeMieux, and
			 Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide a statutory waiver of compliance
		  with the Jones Act to foreign-flagged vessels assisting in responding to the
		  Deepwater Horizon oil spill.
	
	
		1.Short titleThis Act may be cited as the
			 Water Assistance from International
			 Vessels for Emergency Response Act.
		2.WaiversNotwithstanding any other provision of law,
			 section 12112 and chapter 551 of title 46, United States Code, shall not apply
			 to any vessel documented under the laws of a foreign country while that vessel
			 is engaged in containment, remediation, or associated activities in the Gulf of
			 Mexico in connection with the mobile offshore drilling unit Deepwater Horizon
			 oil spill.
		
